UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1962


In Re:   STANLEY LORENZO WILLIAMS,

                Petitioner.




   On Petition for Writ of Mandamus.        (1:03-cv-00299-TDS-WWD)


Submitted:   October 19, 2009               Decided:   October 29, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stanley Lorenzo Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stanley Lorenzo Williams filed a petition for writ of

mandamus seeking an order compelling the district court to act

on his motion to recall the judgment filed on September 7, 2004,

in Williams’ 28 U.S.C. § 2254 (2006) action.                         We conclude that

Williams’ mandamus petition is moot.

             Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                     In re First Fed. Sav. &

Loan    Ass’n,    860    F.2d     135,     138     (4th   Cir.   1988).        Further,

mandamus     is   a     drastic      remedy       and   should   be    used    only    in

extraordinary circumstances.               Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).       Williams asserts that he is entitled to mandamus

relief due to the district court’s failure to act on his motion

to recall the judgment.                However, the magistrate judge denied

the motion in an oral order entered on October 15, 2009.                          Thus,

the    mandamus   petition        is    moot      because    Williams    has    already

obtained the relief he seeks.                     Accordingly, although we grant

leave to proceed in forma pauperis, we deny Williams’ motions to

expedite and deny his petition for writ of mandamus. We dispense

with oral argument because the facts and legal contentions are

adequately    presented         in   the    materials       before    the     court   and

argument would not aid the decisional process.

                                                                      PETITION DENIED

                                              2